 Case 3:20-cv-00922-MAB Document 29 Filed 09/13/21 Page 1 of 1 Page ID #89




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNETH RUCKMAN,                             )
                                              )
                      Plaintiff,              )
                                              )
 vs.                                          )   Case No. 3:20-CV-00922-MAB
                                              )
 PROTECTIVE INSURANCE                         )
 COMPANY,                                     )
                                              )
                      Defendant.

                         JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

       IT IS ORDERED AND ADJUDGED that pursuant to the Joint Stipulation of

Dismissal filed on September 8, 2021 (Doc. 27) and the Order entered on September 13,

2021 (Doc. 28), this matter is DISMISSED with prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), each party to bear their own costs.



       DATED: September 13, 2021

                                          MARGARET M. ROBERTIE,
                                          Clerk of Court

                                          BY: /s/ Jennifer Jones
                                             Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                        Page 1 of 1
